IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       AF 08-0203
                                   _________________




IN THE MATTER OF THE MONTANA
                                                                    ORDER
CODE OF JUDICIAL CONDUCT.




                                   _________________

       On April 23, 2008, this Court issued an Order circulating for comment by the
members of the Bench and Bar the proposed 2008 Montana Code of Judicial Conduct. In
the Order, we set a 60-day time limit for comments, which limit would expire on June 23,
2008. Having now learned that there was some delay before the proposed Code was
electronically published on the website of the judicial branch and the website of the State
Bar of Montana, we deem it appropriate to extend the comment period. Therefore,
       IT IS HEREBY ORDERED that the comment period with respect to the proposed
Montana Code of Judicial Conduct shall be extended through and including Friday, July
11, 2008.
       IT IS FURTHER ORDERED that this Order be circulated electronically by the
office of the Clerk of this Court to all district court judges in the state of Montana, and to
all judges and justices of the courts of limited jurisdiction. The Clerk shall mail a hard
copy of this Order to those judges or justices of the courts of limited jurisdiction who do
not have the capability to receive electronic submissions. In addition, a copy of this
Order shall be electronically published on the website of the judicial branch,
http://www.courts/mt.gov, and on the website of the State Bar of Montana.




                                          1
    DATED this 21st day of May, 2008.


                                        /S/ KARLA M. GRAY
                                        /S/ PATRICIA COTTER
                                        /S/ JAMES C. NELSON
                                        /S/ JOHN WARNER
                                        /S/ BRIAN MORRIS
/                                       S/ JIM RICE




                                   2
                   PROPOSED 2008 MONTANA CODE OF JUDICIAL CONDUCT
                                    FEBRUARY 2008

                                                   TABLE OF CONTENTS


PREAMBLE..............................................................................................................................1
SCOPE.......................................................................................................................................2
TERMINOLOGY .....................................................................................................................3
APPLICATION.........................................................................................................................5

CANON I

A JUDGE SHALL UPHOLD AND PROMOTE THE INDEPENDENCE, INTERGRITY,
AND IMPARTIALITY OF THE JUDICIARY, AND SHALL AVOID IMPROPRIETY
AND THE APPEARANCE OF IMPROPRIETY.
RULE 1.1 Compliance with the Law...........................................................................................7
RULE 1.2 Promoting Confidence in the Judiciary .......................................................................7
RULE 1.3 Avoiding Abuse of the Prestige of Judicial Office ......................................................8

CANON 2

A JUDGE SHALL PERFORM THE DUTIES OF JUDICIAL OFFICE IMPARTIALLY,
COMPETENTLY, AND DILIGENTLY.
RULE 2.1 Giving Precedence to the Duties of Judicial Office .....................................................9
RULE 2.2 Impartiality and Fairness ............................................................................................9
RULE 2.3 Bias, Prejudice, and Harassment ...............................................................................10
RULE 2.4 External Influences on Judicial Conduct ...................................................................11
RULE 2.5 Competence, Diligence, and Cooperation .................................................................11
RULE 2.6 Ensuring the Right to Be Heard ................................................................................12
RULE 2.7 Responsibility to Decide...........................................................................................12
RULE 2.8 Decorum, Demeanor, and Communication with Jurors .............................................13
RULE 2.9 Ex Parte Communications ........................................................................................13
RULE 2.10 Judicial Statements on Pending and Impending Cases.............................................15
RULE 2.11 Disqualification ......................................................................................................16
RULE 2.12 Supervisory Duties .................................................................................................18
RULE 2.13 Administrative Appointments .................................................................................19
RULE 2.14 Disability and Impairment ......................................................................................19
RULE 2.15 Responding to Judicial and Lawyer Misconduct .....................................................20
RULE 2.16 Cooperation with Disciplinary Authorities..............................................................21

CANON 3

A JUDGE SHALL CONDUCT THE JUDGE’S PERSONAL AND EXTRAJUDICIAL
ACTIVITIES TO MINIMIZE THE RISK OF CONFLICT WITH THE OBLIGATIONS
OF JUDICIAL OFFICE.



                                                                     i
RULE 3.1 Extrajudicial Activities in General............................................................................22
RULE 3.2 Appearances before Governmental Bodies and Consultation with Government
Officials ....................................................................................................................................23
RULE 3.3 Testifying as a Character Witness.............................................................................24
RULE 3.4 Appointments to Governmental Positions .................................................................24
RULE 3.5 Use of Nonpublic Information ..................................................................................24
RULE 3.6 Affiliation with Discriminatory Organizations ..........................................................25
RULE 3.7 Participation in Educational, Religious, Charitable, Fraternal, or Civic
Organizations and Activities .....................................................................................................26
RULE 3.8 Appointments to Fiduciary Positions ........................................................................28
RULE 3.9 Service as Arbitrator or Mediator .............................................................................28
RULE 3.10 Practice of Law ......................................................................................................29
RULE 3.11 Financial, Business, or Remunerative Activities .....................................................29
RULE 3.12 Compensation for Extrajudicial Activities ..............................................................30
RULE 3.13 Acceptance and Reporting of Gifts, Loans, Bequests, Benefits, or Other
Things of Value ........................................................................................................................30
RULE 3.14 Reimbursement of Expenses and Waivers of Fees or Charges.................................32

CANON 4

A JUDGE OR CANDIDATE FOR JUDICIAL OFFICE SHALL NOT ENGAGE IN
POLITICAL OR CAMPAIGN ACTIVITY THAT IS INCONSISTENT WITH THE
INDEPENDENCE, INTEGRITY, OR IMPARTIALITY OF THE JUDICIARY.
RULE 4.1 Political and Campaign Activities of Judges and Judicial Candidates in General.......34
RULE 4.2 Political and Campaign Activities of Judicial Candidates in Public Elections............37
RULE 4.3 Activities of Candidates for Appointive Judicial Office ............................................39
RULE 4.4 Campaign Committees .............................................................................................39




                                                                      ii
                          PROPOSED 2008 MONTANA CODE OF
                                JUDICIAL CONDUCT
                                  FEBRUARY 2008

PREAMBLE

[1] An independent, fair, and impartial judiciary is indispensable to our system of justice. The
United States legal system is based upon the principle that an independent, impartial, and
competent judiciary, composed of men and women of integrity, will interpret and apply the law
that governs our society. Thus, the judiciary plays a central role in preserving the principles of
justice and the rule of law. Inherent in all the Rules contained in this Code are the precepts that
judges, individually and collectively, must respect and honor the judicial office as a public trust
and strive to maintain and enhance confidence in the legal system.

[2] Judges should maintain the dignity of judicial office at all times, and avoid both impropriety
and the appearance of impropriety in their professional and personal lives. They should aspire at
all times to conduct that ensures the greatest possible public confidence in their independence,
impartiality, integrity, and competence.

[3] The Model Code of Judicial Conduct establishes standards for the ethical conduct of judges
and judicial candidates. It is not intended as an exhaustive guide for the conduct of judges and
judicial candidates, who are governed in their judicial and personal conduct by general ethical
standards as well as by the Code. The Code is intended, however, to provide guidance and assist
judges in maintaining the highest standards of judicial and personal conduct, and to provide a
basis for regulating their conduct through disciplinary agencies.




                                                1
                                              SCOPE

[1] The Model Code of Judicial Conduct consists of four Canons, numbered Rules under each
Canon, and Comments that generally follow and explain each Rule. Scope and Terminology
sections provide additional guidance in interpreting and applying the Code. An Application
section establishes when the various Rules apply to a judge or judicial candidate. The Code is
not designed or intended as a basis for civil or criminal liability. Neither is it intended to be the
basis for litigants to seek to change a judge’s decision, to seek collateral remedies against each
other, or to obtain tactical advantages in proceedings before a court.

[2] The Canons state overarching principles of judicial ethics that all judges must observe.
Although a judge may be disciplined only for violating a Rule, the Canons provide important
guidance in interpreting the Rules. Where a Rule contains a permissive term, such as “may” or
“should,” the conduct being addressed is committed to the personal and professional discretion
of the judge or candidate in question, and no disciplinary action should be taken for action or
inaction within the bounds of such discretion.

[3] The Comments that accompany the Rules serve two functions. First, they provide guidance
regarding the purpose, meaning, and proper application of the Rules. They contain explanatory
material and, in some instances, provide examples of permitted or prohibited conduct.
Comments neither add to nor subtract from the binding obligations set forth in the Rules.
Therefore, when a Comment contains the term “must,” it does not mean that the Comment itself
is binding or enforceable; it signifies that the Rule in question, properly understood, is obligatory
as to the conduct at issue.

[4] Second, the Comments identify aspirational goals for judges. To implement fully the
principles of this Code as articulated in the Canons, judges should strive to exceed the standards
of conduct established by the Rules, holding themselves to the highest ethical standards and
seeking to achieve those aspirational goals, thereby enhancing the dignity of the judicial office.

[5] The Rules of the Model Code of Judicial Conduct are rules of reason that should be applied
consistent with constitutional requirements, statutes, other court rules, and decisional law, and
with due regard for all relevant circumstances. The Rules should not be interpreted to impinge
upon the essential independence of judges in making judicial decisions.

[6] Although the black letter of the Rules is binding and enforceable, it is not contemplated that
every transgression will result in the imposition of discipline. Whether discipline should be
imposed should be determined through a reasonable and reasoned application of the Rules, and
should depend upon factors such as the seriousness of the transgression, the facts and
circumstances that existed at the time of the transgression, the extent of any pattern of improper
activity, whether there have been previous violations, and the effect of the improper activity
upon the judicial system or others.




                                             2
                                        TERMINOLOGY

The first time any term listed below is used in any given Rule in its defined sense, it is followed
by an asterisk (*).

“Appropriate authority” means the authority having responsibility for initiation of disciplinary
process in connection with the violation to be reported. See Rules 2.14 and 2.15.

“Contribution” means both financial and in-kind contributions, such as goods, professional or
volunteer services, advertising, and other types of assistance, which, if obtained by the recipient
otherwise, would require a financial expenditure. See Rules 3.7, 4.1, and 4.4.

“De minimis,” in the context of interests pertaining to disqualification of a judge, means an
insignificant interest that could not raise a reasonable question regarding the judge’s impartiality.
See Rule 2.11.

“Domestic partner” means a person with whom another person maintains a household and an
intimate relationship, other than a person to whom he or she is legally married. See Rules 2.11,
3.13, and 3.14.

“Economic interest” means ownership of more than a de minimis legal or equitable interest.
Except for situations in which the judge participates in the management of such a legal or
equitable interest, or the interest could be substantially affected by the outcome of a proceeding
before a judge, it does not include:

(1) an interest in the individual holdings within a mutual or common investment fund;

(2) an interest in securities held by an educational, religious, charitable, fraternal, or civic
organization in which the judge or the judge’s spouse, domestic partner, parent, or child serves as
a director, an officer, an advisor, or other participant;

(3) a deposit in a financial institution or deposits or proprietary interests the judge may maintain
as a member of a mutual savings association or credit union, or similar proprietary interests; or

(4) an interest in the issuer of government securities held by the judge.

See Rules 1.3 and 2.11.

“Fiduciary” includes relationships such as executor, administrator, trustee, or guardian. See
Rules 2.11, 3.2, and 3.8.

“Impartial,” “impartiality,” and “impartially” mean absence of bias or prejudice in favor of,
or against, particular parties or classes of parties, as well as maintenance of an open mind in
considering issues that may come before a judge. See Canons 1, 2, and 4, and Rules 1.2, 2.2,
2.10, 2.11, 2.13, 3.1, 3.12, 3.13, 4.1, and 4.2.




                                              3
“Impending matter” is a matter that is imminent or expected to occur in the near future. See
Rules 2.9, 2.10, 3.13, and 4.1.

“Impropriety” includes conduct that violates the law, court rules, or provisions of this Code,
and conduct that undermines a judge’s independence, integrity, or impartiality. See Canon 1 and
Rule 1.2.

“Independence” means a judge’s freedom from influence or controls other than those
established by law. See Canons 1 and 4, and Rules 1.2, 3.1, 3.12, 3.13, and 4.2.

“Independent candidate” means a candidate for a non-judicial public office who is not a
member or representative of a political organization.

“Integrity” means probity, fairness, honesty, uprightness, and soundness of character. See
Canon 1 and Rule 1.2.

“Judicial candidate” means any person, including a sitting judge, who is seeking selection for
or retention in judicial office by election or appointment. A person becomes a candidate for
judicial office as soon as he or she makes a public announcement of candidacy, declares or files
as a candidate with the election or appointment authority, authorizes or, where permitted,
engages in solicitation or acceptance of contributions or support, or is nominated for election or
appointment to office. See Rules 2.11, 4.1, 4.2, and 4.4.

“Knowingly,” “knowledge,” “known,” and “knows” mean actual knowledge of the fact in
question. A person’s knowledge may be inferred from circumstances. See Rules 2.11, 2.15,
2.16, 3.6, and 4.1.

“Law” encompasses court rules as well as statutes, constitutional provisions, and decisional law.
See Rules 1.1, 2.1, 2.2, 2.6, 2.7, 2.9, 3.1, 3.4, 3.9, 3.12, 3.13, 3.14, 4.1, 4.2, and 4.4.

“Member of the candidate’s family” means a spouse, domestic partner, child, grandchild,
parent, grandparent, or other relative or person with whom the candidate maintains a close
familial relationship.

“Member of the judge’s family” means a spouse, domestic partner, child, grandchild, parent,
grandparent, or other relative or person with whom the judge maintains a close familial
relationship. See Rules 3.7, 3.8, 3.10, and 3.11.

“Member of a judge’s family residing in the judge’s household” means any relative of a
judge by blood or marriage, or a person treated by a judge as a member of the judge’s family,
who resides in the judge’s household. See Rules 2.11 and 3.13.

“Nonpublic information” means information that is not available to the public. Nonpublic
information includes any information regarding rulings or decisions the court is inclined to or
intends to make, and any communications shared among judges during the decision-making
process. It may also include, but is not limited to, information that is sealed by statute or court



                                             4
order or impounded or communicated in camera, and information offered in grand jury
proceedings, presentencing reports, dependency cases, or psychiatric reports. See Rule 3.5.

“Partisan candidate” means a candidate for public office who seeks election as a member of or
representing a political organization.

“Pending matter” is a matter that has commenced. A matter continues to be pending through
any appellate process until final disposition. See Rules 2.9, 2.10, 3.13, and 4.1.

“Personally solicit” means a direct request made by a judge or a judicial candidate for financial
support or in-kind services, whether made by letter, telephone, or any other means of
communication. See Rule 4.1.

“Political organization” means a political party or other group sponsored by or affiliated with a
political party or candidate, the principal purpose of which is to further the election or
appointment of candidates for political office. For purposes of this Code, the term does not
include a judicial candidate’s campaign committee created as authorized by Rule 4.4. See Rules
4.1 and 4.2.

“Public election” includes primary and general elections, partisan elections, nonpartisan
elections, and retention elections. See Rules 4.2 and 4.4.

“Third degree of relationship” includes the following persons: great-grandparent, grandparent,
parent, uncle, aunt, brother, sister, child, grandchild, great-grandchild, nephew, and niece. See
Rule 2.11.

                                       APPLICATION

The Application section establishes when the various Rules apply to a judge or judicial
candidate.

I. APPLICABILITY OF THIS CODE

(A) The provisions of this Code apply to Justices of the Supreme Court, District Court Judges,
the Chief Water Judge, the Workers Compensation Court Judge, Justices of the Peace, Municipal
Court Judges, City Court Judges and judges of courts of limited jurisdiction created by the
Legislature.

(B) The provisions of this Code do not apply to special masters, referees, administrative law
judges, or persons appointed to perform judicial or quasijudicial functions.

II. FULL-TIME JUDGE

(A) Justices of the Supreme Court, District Court Judges, the Chief Water Judge and the Workers
Compensation Court Judge are full-time judges. Justices of the Peace, Municipal Court Judges,




                                            5
City Court Judges and judges of courts of limited jurisdiction created by the Legislature who are
paid for and normally work 40 hours a week are full-time judges.

(B) A full-time judge shall not practice law or act as an attorney or lawyer in any proceeding
except as permitted by law or by this Code. A full-time judge must comply with the provisions
of this Code.

III. PART-TIME JUDGE

(A) A judge who is not a full-time judge or a judge pro tempore is a part-time judge.

(B) A part-time judge must comply with this Code.

IV. JUDGE PRO TEMPORE

(A) A judge pro tempore is a person who, pursuant to the law, is called to serve temporarily as a
judge. As permitted by law, a judge pro tempore may be a full-time judge, a part-time judge, a
retired judge or a lawyer or person who is not a lawyer.

(B) A judge pro tempore who is a full-time judge or a part-time judge must comply with this
Code as set forth in II and III above, respectively.

(C) While presiding over any stage of a pending case under temporary appointment, a judge pro
tempore who is not a full-time judge or a part-time judge must comply with this Code except for
Rules 3.4, 3.7, 3.9, and 3.11(B).

V. EFFECTIVE DATE—COMPLIANCE

(A) The provisions of this Code are effective on the date specified by the Supreme Court.

(B) A person to whom this Code becomes applicable shall comply immediately with its
provisions, unless otherwise provided in this Code.




                                            6
                                          CANON 1

A JUDGE SHALL UPHOLD AND PROMOTE THE INDEPENDENCE, INTEGRITY,
AND IMPARTIALITY OF THE JUDICIARY, AND SHALL AVOID IMPROPRIETY
AND THE APPEARANCE OF IMPROPRIETY.

RULE 1.1
Compliance with the Law

A judge shall comply with the law,* including the Code of Judicial Conduct.

RULE 1.2
Promoting Confidence in the Judiciary

A judge shall act at all times in a manner that promotes public confidence in the
independence,* integrity,* and impartiality* of the judiciary, and shall avoid impropriety
and the appearance of impropriety.

COMMENT

[1] Public confidence in the judiciary is eroded by improper conduct and conduct that creates the
appearance of impropriety. This principle applies to both the professional and personal conduct
of a judge.

[2] A judge should expect to be the subject of public scrutiny that might be viewed as
burdensome if applied to other citizens, and must accept the restrictions imposed by the Code.

[3] Conduct that compromises or appears to compromise the independence, integrity, and
impartiality of a judge undermines public confidence in the judiciary. Because it is not
practicable to list all such conduct, the Rule is necessarily cast in general terms.

[4] Judges should participate in activities that promote ethical conduct among judges and
lawyers, support professionalism within the judiciary and the legal profession, and promote
access to justice for all.

[5] Actual improprieties include violations of law, court rules or provisions of this Code. The
test for appearance of impropriety is whether the conduct would create in reasonable minds a
perception that the judge violated this Code or engaged in other conduct that reflects adversely
on the judge’s honesty, impartiality, temperament, or fitness to serve as a judge.

[6] A judge should initiate and participate in community outreach activities for the purpose of
promoting public understanding of and confidence in the administration of justice. In conducting
such activities, the judge must act in a manner consistent with this Code.




                                            7
RULE 1.3
Avoiding Abuse of the Prestige of Judicial Office

A judge shall not abuse the prestige of judicial office to advance the personal or economic
interests* of the judge or others, or allow others to do so.

COMMENT

[1] It is improper for a judge to use or attempt to use his or her position to gain personal
advantage or deferential treatment of any kind. For example, it would be improper for a judge to
allude to his or her judicial status to gain favorable treatment in encounters with traffic officials.
Similarly, a judge must not use judicial letterhead to gain an advantage in conducting his or her
personal business.

[2] A judge may provide a reference or recommendation for an individual based upon the judge’s
personal knowledge. The judge may use official letterhead if the judge indicates that the
reference is personal and if there is no likelihood that the use of the letterhead would reasonably
be perceived as an attempt to exert pressure by reason of the judicial office.

[3] Judges may participate in the process of judicial selection by cooperating with appointing
authorities and screening committees, and by responding to inquiries from such entities
concerning the professional qualifications of a person being considered for judicial office.

[4] Special considerations arise when judges write or contribute to publications of for-profit
entities, whether related or unrelated to the law. A judge should not permit anyone associated
with the publication of such materials to exploit the judge’s office in a manner that violates this
Rule or other applicable law. In contracts for publication of a judge’s writing, the judge should
retain sufficient control over the advertising to avoid such exploitation.




                                              8
                                            CANON 2

A JUDGE SHALL PERFORM THE DUTIES OF JUDICIAL OFFICE IMPARTIALLY,
COMPETENTLY, AND DILIGENTLY.

RULE 2.1
Giving Precedence to the Duties of Judicial Office

The duties of judicial office, as prescribed by law,* shall take precedence over all of a
judge’s personal and extrajudicial activities.

COMMENT

[1] To ensure that judges are available to fulfill their judicial duties, judges must conduct their
personal and extrajudicial activities to minimize the risk of conflicts that would result in frequent
disqualification. See Canon 3.

[2] Although it is not a duty of judicial office unless prescribed by law, judges are encouraged to
participate in activities that promote public understanding of and confidence in the justice
system.


RULE 2.2
Impartiality and Fairness

A judge shall uphold and apply the law,* and shall perform all duties of judicial office
fairly and impartially.*

COMMENT

[1] To ensure impartiality and fairness to all parties, a judge must be objective and open-minded.

[2] Although each judge comes to the bench with a unique background and personal philosophy,
a judge must interpret and apply the law without regard to whether the judge approves or
disapproves of the law in question.

[3] When applying and interpreting the law, a judge sometimes may make good-faith errors of
fact or law. Errors of this kind do not violate this Rule.

[4] It is not a violation of this Rule for a judge to make reasonable accommodations to ensure
self-represented litigants the opportunity to have their matters fairly heard.




                                             9
RULE 2.3
Bias, Prejudice, and Harassment

(A) A judge shall perform the duties of judicial office, including administrative duties,
without bias or prejudice.

(B) A judge shall not, in the performance of judicial duties, by words or conduct manifest
bias or prejudice, or engage in harassment, including but not limited to bias, prejudice, or
harassment based upon race, sex, gender, religion, national origin, ethnicity, disability, age,
sexual orientation, marital status, socioeconomic status, or political affiliation, and shall not
permit court staff, court officials, or others subject to the judge’s direction and control to
do so.

(C) A judge shall require lawyers in proceedings before the court to refrain from
manifesting bias or prejudice, or engaging in harassment, based upon attributes including
but not limited to race, sex, gender, religion, national origin, ethnicity, disability, age,
sexual orientation, marital status, socioeconomic status, or political affiliation, against
parties, witnesses, lawyers, or others.

(D) The restrictions of paragraphs (B) and (C) do not preclude judges or lawyers from
making legitimate reference to the listed factors, or similar factors, when they are relevant
to an issue in a proceeding.

COMMENT

[1] A judge who manifests bias or prejudice in a proceeding impairs the fairness of the
proceeding and brings the judiciary into disrepute.

[2] Examples of manifestations of bias or prejudice include, but are not limited to, epithets; slurs;
demeaning nicknames; negative stereotyping; attempted humor based upon stereotypes;
threatening, intimidating, or hostile acts; suggestions of connections between race, ethnicity, or
nationality and crime; and irrelevant references to personal characteristics. Even facial
expressions and body language can convey to parties and lawyers in the proceeding, jurors, the
media, and others an appearance of bias or prejudice. A judge must avoid conduct that may
reasonably be perceived as prejudiced or biased.

[3] Harassment, as referred to in paragraphs (B) and (C), is verbal or physical conduct that
denigrates or shows hostility or aversion toward a person on bases such as race, sex, gender,
religion, national origin, ethnicity, disability, age, sexual orientation, marital status,
socioeconomic status, or political affiliation.

[4] Sexual harassment includes but is not limited to sexual advances, requests for sexual favors,
and other verbal or physical conduct of a sexual nature that is unwelcome.




                                             10
RULE 2.4
External Influences on Judicial Conduct

(A) A judge shall not be swayed by public clamor or fear of criticism.

(B) A judge shall not permit family, social, political, financial, or other interests or
relationships to influence the judge’s judicial conduct or judgment.

(C) A judge shall not convey or permit others to convey the impression that any person or
organization is in a position to influence the judge.

COMMENT

[1] An independent judiciary requires that judges decide cases according to the law and facts,
without regard to whether particular laws or litigants are popular or unpopular with the public,
the media, government officials, or the judge’s friends or family. Confidence in the judiciary is
eroded if judicial decision making is perceived to be subject to inappropriate outside influences.


RULE 2.5
Competence, Diligence, and Cooperation

(A) A judge shall perform judicial and administrative duties competently and diligently.

(B) A judge shall cooperate with other judges and court officials in the administration of
court business.

COMMENT

[1] Competence in the performance of judicial duties requires the legal knowledge, skill,
thoroughness, and preparation reasonably necessary to perform a judge’s responsibilities of
judicial office.

[2] A judge should seek the necessary docket time, court staff, expertise, and resources to
discharge all adjudicative and administrative responsibilities.

[3] Prompt disposition of the court’s business requires a judge to devote adequate time to judicial
duties, to be punctual in attending court and expeditious in determining matters under
submission, and to take reasonable measures to ensure that court officials, litigants, and their
lawyers cooperate with the judge to that end.

[4] In disposing of matters promptly and efficiently, a judge must demonstrate due regard for the
rights of parties to be heard and to have issues resolved without unnecessary cost or delay. A
judge should monitor and supervise cases in ways that reduce or eliminate dilatory practices,
avoidable delays, and unnecessary costs. In accomplishing these critical goals in the increasing




                                            11
number of cases involving self-represented litigants, a judge may take appropriate steps to
facilitate a self-represented litigant’s ability to be heard.


RULE 2.6
Ensuring the Right to Be Heard

(A) A judge shall accord to every person who has a legal interest in a proceeding, or that
person’s lawyer, the right to be heard according to law.*

(B) A judge may encourage parties to a proceeding and their lawyers to settle matters in
dispute but shall not act in a manner that coerces any party into settlement.

COMMENT

[1] The right to be heard is an essential component of a fair and impartial system of justice.
Substantive rights of litigants can be protected only if procedures protecting the right to be heard
are observed.

[2] The judge plays an important role in overseeing the settlement of disputes, but should be
careful that efforts to further settlement do not undermine any party’s right to be heard according
to law. The judge should keep in mind the effect that the judge’s participation in settlement
discussions may have, not only on the judge’s own views of the case, but also on the perceptions
of the lawyers and the parties if the case remains with the judge after settlement efforts are
unsuccessful. Among the factors that a judge should consider when deciding upon an
appropriate settlement practice for a case are: (1) whether the parties have requested or
voluntarily consented to a certain level of participation by the judge in settlement discussions, (2)
whether the parties and their counsel are relatively sophisticated in legal matters, (3) whether the
case will be tried by the judge or a jury, (4) whether the parties participate with their counsel in
settlement discussions, (5) whether any parties are unrepresented by counsel, and (6) whether the
matter is civil or criminal.

[3] Judges must be mindful of the effect settlement discussions can have, not only on their
objectivity and impartiality, but also on the appearance of their objectivity and impartiality.
Despite a judge’s best efforts, there may be instances when information obtained during
settlement discussions could influence a judge’s decision making during trial, and, in such
instances, the judge should consider whether disqualification may be appropriate. See Rule
2.11(A)(1).


RULE 2.7
Responsibility to Decide

A judge shall hear and decide matters assigned to the judge, except when disqualification is
required by Rule 2.11 or other law.*




                                             12
COMMENT

[1] Judges must be available to decide the matters that come before the court. Although there are
times when disqualification is necessary to protect the rights of litigants and preserve public
confidence in the independence, integrity, and impartiality of the judiciary, judges must be
available to decide matters that come before the courts. Unwarranted disqualification may bring
public disfavor to the court and to the judge personally. The dignity of the court, the judge’s
respect for fulfillment of judicial duties, and a proper concern for the burdens that may be
imposed upon the judge’s colleagues require that a judge not use disqualification to avoid cases
that present difficult, controversial, or unpopular issues.


RULE 2.8
Decorum, Demeanor, and Communication with Jurors

(A) A judge shall require order and decorum in proceedings before the court.

(B) A judge shall be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers,
court staff, court officials, and others with whom the judge deals in an official capacity, and
shall require similar conduct of lawyers, court staff, court officials, and others subject to
the judge’s direction and control.

(C) A judge shall not commend or criticize jurors for their verdict other than in a court
order or opinion in a proceeding.

COMMENT

[1] The duty to hear all proceedings with patience and courtesy is not inconsistent with the duty
imposed in Rule 2.5 to dispose promptly of the business of the court. Judges can be efficient and
businesslike while being patient and deliberate.

[2] Commending or criticizing jurors for their verdict may imply a judicial expectation in future
cases and may impair a juror’s ability to be fair and impartial in a subsequent case.

[3] A judge who is not otherwise prohibited by law from doing so may meet with jurors who
choose to remain after trial but should be careful not to discuss the merits of the case.


RULE 2.9
Ex Parte Communications

(A) A judge shall not initiate, permit, or consider ex parte communications, or consider
other communications made to the judge outside the presence of the parties or their
lawyers, concerning a pending* or impending matter,* except as follows:




                                           13
       (1) When circumstances require it, ex parte communication for scheduling,
       administrative, or emergency purposes, which does not address substantive matters,
       is permitted, provided:

              (a) the judge reasonably believes that no party will gain a procedural,
              substantive, or tactical advantage as a result of the ex parte communication;
              and

              (b) the judge makes provision promptly to notify all other parties of the
              content of the ex parte communication, and gives the parties an opportunity
              to respond.

       (2) A judge may obtain the written advice of a disinterested expert on the law
       applicable to a proceeding before the judge, if the judge gives advance notice to the
       parties of the person to be consulted and the subject matter of the advice to be
       solicited, and affords the parties a reasonable opportunity to object and respond to
       the notice and to the advice received.

       (3) A judge may consult with court staff and court officials whose functions are to
       aid the judge in carrying out the judge’s adjudicative responsibilities, or with other
       judges, provided the judge makes reasonable efforts to avoid receiving factual
       information that is not part of the record, and does not abrogate the responsibility
       personally to decide the matter.

       (4) A judge may initiate, permit, or consider any ex parte communication when
       expressly authorized by law to do so.

(B) If a judge receives an unsolicited ex parte communication having a potentially
significant bearing upon the substance of a matter, the judge shall make provision
promptly to notify the parties of the content of the communication and provide the parties
with an opportunity to respond. If such communication is in writing, a copy of it shall be
made available to the parties by retention in a court file.

(C) A judge shall not investigate facts in a matter independently, and shall consider only
the evidence presented and any facts that may properly be judicially noticed.

(D) A judge shall make reasonable efforts, including providing appropriate supervision, to
ensure that this Rule is not violated by court staff, court officials, and others subject to the
judge’s direction and control.

COMMENT

[1] To the extent reasonably possible, all parties or their lawyers shall be included in
communications with a judge.




                                           14
[2] Whenever the presence of a party or notice to a party is required by this Rule, it is the party’s
lawyer, or if the party is unrepresented, the party, who is to be present or to whom notice is to be
given.

[3] The proscription against communications concerning a proceeding includes communications
with lawyers, law teachers, and other persons who are not participants in the proceeding, except
to the limited extent permitted by this Rule.

[4] A judge may initiate, permit, or consider ex parte communications expressly authorized by
law, such as when serving on therapeutic or problem-solving courts, mental health courts, or
drug courts. In this capacity, judges may assume a more interactive role with parties, treatment
providers, probation officers, social workers, and others.

[5] A judge may consult with other judges on pending matters, but must avoid ex parte
discussions of a case with judges who have previously been substituted or disqualified from
hearing the matter, and with judges who have appellate jurisdiction over the matter.

[6] The prohibition against a judge investigating the facts in a matter extends to information
available in all mediums, including electronic. The prohibition does not apply to a judge’s effort
to obtain general information about a specialized area of knowledge that does not include the
application of such information in a specific case. Nor does the prohibition apply to interstate or
state-federal communications among judges on the general topic of case management decisions
in mass torts or other complex cases, such as discovery schedules, standard interrogatories,
shared discovery depositories, appointment of liaison counsel, committee membership, or
common fund structures.

[7] A judge may consult ethics advisory committees, outside counsel, or legal experts concerning
the judge’s compliance with this Code. Such consultations are not subject to the restrictions of
paragraph (A)(2).

[8] In light of the considerable frequency with which judges receive unsolicited ex parte
communications, judges should apply their discretion and common sense when called upon to
determine whether an unsolicited ex parte communication qualifies as one having a potentially
significant bearing upon the substance of a matter, for purposes of paragraph B.


RULE 2.10
Judicial Statements on Pending and Impending Cases

(A) A judge shall not make any public statement that might reasonably be expected to
affect the outcome or impair the fairness of a matter pending* or impending* in any court,
or make any nonpublic statement that might substantially interfere with a fair trial or
hearing.




                                             15
(B) A judge shall not, in connection with cases, controversies, or issues that are likely to
come before the court, make pledges, promises, or commitments that are inconsistent with
the impartial* performance of the adjudicative duties of judicial office.

(C) A judge shall require court staff, court officials, and others subject to the judge’s
direction and control to refrain from making statements that the judge would be
prohibited from making by paragraphs (A) and (B).

(D) Notwithstanding the restrictions in paragraph (A), a judge may make public statements
in the course of official duties, may explain court procedures, and may comment on any
proceeding in which the judge is a litigant in a personal capacity.

(E) Subject to the requirements of paragraph (A), a judge may respond directly or through
a third party to allegations in the media or elsewhere concerning the judge’s conduct in a
matter.

COMMENT

[1] This Rule’s restrictions on judicial speech are essential to the maintenance of the
independence, integrity, and impartiality of the judiciary.

[2] This Rule does not prohibit a judge from commenting on proceedings in which the judge is a
litigant in a personal capacity. In cases in which the judge is a litigant in an official capacity,
such as a writ of mandamus, the judge must not comment publicly.

[3] Depending upon the circumstances, the judge should consider whether it may be preferable
for a third party, rather than the judge, to respond or issue statements in connection with
allegations concerning the judge’s conduct in a matter.


RULE 2.11
Disqualification

(A) A judge shall disqualify himself or herself in any proceeding in which the judge’s
impartiality* might reasonably be questioned, including but not limited to the following
circumstances:

       (1) The judge has a personal bias or prejudice concerning a party or a party’s
       lawyer, or personal knowledge* of facts that are in dispute in the proceeding.

       (2) The judge knows* that the judge, the judge’s spouse or domestic partner,* or a
       person within the third degree of relationship* to either of them, or the spouse or
       domestic partner of such a person is:

               (a) a party to the proceeding, or an officer, director, general partner,
               managing member, or trustee of a party;



                                            16
              (b) acting as a lawyer in the proceeding;

              (c) a person who has more than a de minimis* interest that could be
              substantially affected by the proceeding; or

              (d) likely to be a material witness in the proceeding.

       (3) The judge knows that he or she, individually or as a fiduciary,* or the judge’s
       spouse, domestic partner, parent, or child, or any other member of the judge’s
       family residing in the judge’s household,* has an economic interest* in the subject
       matter in controversy or in a party to the proceeding.

       (4) The judge, while a judge or a judicial candidate,* has made a public statement,
       other than in a court proceeding, judicial decision, or opinion, that commits or
       appears to commit the judge to reach a particular result or rule in a particular way
       in the proceeding or controversy.

       (5) The judge:

              (a) served as a lawyer in the matter in controversy, or was associated with a
              lawyer who participated substantially as a lawyer in the matter during such
              association;

              (b) served in governmental employment, and in such capacity participated
              personally and substantially as a lawyer or public official concerning the
              proceeding, or has publicly expressed in such capacity an opinion concerning
              the merits of the particular matter in controversy;

              (c) was a material witness concerning the matter; or

              (d) previously presided as a judge over the matter in another court.

(B) A judge shall keep informed about the judge’s personal and fiduciary economic
interests, and make a reasonable effort to keep informed about the personal economic
interests of the judge’s spouse or domestic partner and minor children residing in the
judge’s household.

(C) A judge subject to disqualification under this Rule, other than for bias or prejudice
under paragraph (A)(1), may disclose on the record the basis of the judge’s disqualification
and may ask the parties and their lawyers to consider, outside the presence of the judge
and court personnel, whether to waive disqualification. If, following the disclosure, the
parties and lawyers agree, without participation by the judge or court personnel, that the
judge should not be disqualified, the judge may participate in the proceeding. The
agreement shall be incorporated into the record of the proceeding.




                                          17
COMMENT

[1] Under this Rule, a judge is disqualified whenever the judge’s impartiality might reasonably
be questioned, regardless of whether any of the specific provisions of paragraphs (A)(1) through
(5) apply.

[2] A judge’s obligation not to hear or decide matters in which disqualification is required
applies regardless of whether a motion to disqualify is filed.

[3] The rule of necessity may override the rule of disqualification. For example, a judge might
be required to participate in judicial review of a judicial salary statute, or might be the only judge
available in a matter requiring immediate judicial action, such as a hearing on probable cause or
a temporary restraining order. In matters that require immediate action, the judge must disclose
on the record the basis for possible disqualification and make reasonable efforts to transfer the
matter to another judge as soon as practicable.

[4] The fact that a lawyer in a proceeding is affiliated with a law firm with which a relative of the
judge is affiliated does not itself disqualify the judge. If, however, the judge’s impartiality might
reasonably be questioned under paragraph (A), or the relative is known by the judge to have an
interest in the law firm that could be substantially affected by the proceeding under paragraph
(A)(2)(c), the judge’s disqualification is required.

[5] A judge should disclose on the record information that the judge believes the parties or their
lawyers might reasonably consider relevant to a possible motion for disqualification, even if the
judge believes there is no basis for disqualification.

[6] “Economic interest,” as set forth in the Terminology section, means ownership of more than
a de minimis legal or equitable interest. Except for situations in which a judge participates in the
management of such a legal or equitable interest, or the interest could be substantially affected
by the outcome of a proceeding before a judge, it does not include:
(1) an interest in the individual holdings within a mutual or common investment fund;
(2) an interest in securities held by an educational, religious, charitable, fraternal, or civic
organization in which the judge or the judge’s spouse, domestic partner, parent, or child serves as
a director, officer, advisor, or other participant;
(3) a deposit in a financial institution or deposits or proprietary interests the judge may maintain
as a member of a mutual savings association or credit union, or similar proprietary interests; or
(4) an interest in the issuer of government securities held by the judge.


RULE 2.12
Supervisory Duties

(A) A judge shall require court staff, court officials, and others subject to the judge’s
direction and control to act in a manner consistent with the judge’s obligations under this
Code.




                                             18
(B) A judge with supervisory authority for the performance of other judges shall take
reasonable measures to ensure that those judges properly discharge their judicial
responsibilities, including the prompt disposition of matters before them.

COMMENT

[1] A judge is responsible for his or her own conduct and for the conduct of others, such as staff,
when those persons are acting at the judge’s direction or control. A judge may not direct court
personnel to engage in conduct on the judge’s behalf or as the judge’s representative when such
conduct would violate the Code if undertaken by the judge.

[2] Public confidence in the judicial system depends upon timely justice. To promote the
efficient administration of justice, a judge with supervisory authority must take the steps needed
to ensure that judges under his or her supervision administer their workloads promptly.


RULE 2.13
Administrative Appointments

(A) In making administrative appointments, a judge:

       (1) shall exercise the power of appointment impartially* and on the basis of merit;
       and

       (2) shall avoid nepotism, favoritism, and unnecessary appointments.

(B) A judge shall not approve compensation of appointees beyond the fair value of services
rendered.

COMMENT

[1] Appointees of a judge include assigned counsel, officials such as referees, commissioners,
special masters, receivers, and guardians, and personnel such as clerks, secretaries, and bailiffs.
Consent by the parties to an appointment or an award of compensation does not relieve the judge
of the obligation prescribed by paragraph (A).

[2] Unless otherwise defined by law, nepotism is the appointment or hiring of any relative within
the third degree of relationship of either the judge or the judge’s spouse or domestic partner, or
the spouse or domestic partner of such relative.


RULE 2.14
Disability and Impairment

A judge having a reasonable belief that the performance of a lawyer or another judge is
impaired by drugs or alcohol, or by a mental, emotional, or physical condition, shall take



                                            19
appropriate action, which may include a confidential referral to a lawyer or judicial
assistance program.

COMMENT

[1] “Appropriate action” means action intended and reasonably likely to help the judge or lawyer
in question address the problem and prevent harm to the justice system. Depending upon the
circumstances, appropriate action may include but is not limited to speaking directly to the
impaired person, notifying an individual with supervisory responsibility over the impaired
person, or making a referral to an assistance program.

[2] Taking or initiating corrective action by way of referral to an assistance program may satisfy
a judge’s responsibility under this Rule. Assistance programs have many approaches for offering
help to impaired judges and lawyers, such as intervention, counseling, or referral to appropriate
health care professionals. Depending upon the gravity of the conduct that has come to the
judge’s attention, however, the judge may be required to take other action, such as reporting the
impaired judge or lawyer to the appropriate authority, agency, or body. See Rule 2.15.


RULE 2.15
Responding to Judicial and Lawyer Misconduct

(A) A judge having knowledge* that another judge has committed a violation of this Code
that raises a substantial question regarding the judge’s honesty, trustworthiness, or fitness
as a judge in other respects shall inform the appropriate authority.*

(B) A judge having knowledge that a lawyer has committed a violation of the Rules of
Professional Conduct that raises a substantial question regarding the lawyer’s honesty,
trustworthiness, or fitness as a lawyer in other respects shall inform the appropriate
authority.

(C) A judge who receives information indicating a substantial likelihood that another judge
has committed a violation of this Code shall take appropriate action.

(D) A judge who receives information indicating a substantial likelihood that a lawyer has
committed a violation of the Rules of Professional Conduct shall take appropriate action.

COMMENT

[1] Taking action to address known misconduct is a judge’s obligation. Paragraphs (A) and (B)
impose an obligation on the judge to report to the appropriate disciplinary authority the known
misconduct of another judge or a lawyer that raises a substantial question regarding the honesty,
trustworthiness, or fitness of that judge or lawyer. Ignoring or denying known misconduct
among one’s judicial colleagues or members of the legal profession undermines a judge’s
responsibility to participate in efforts to ensure public respect for the justice system. This Rule




                                            20
limits the reporting obligation to those offenses that an independent judiciary must vigorously
endeavor to prevent.

[2] A judge who does not have actual knowledge that another judge or a lawyer may have
committed misconduct, but receives information indicating a substantial likelihood of such
misconduct, is required to take appropriate action under paragraphs (C) and (D). Appropriate
action may include, but is not limited to, communicating directly with the judge who may have
violated this Code, communicating with a supervising judge, or reporting the suspected violation
to the appropriate authority or other agency or body. Similarly, actions to be taken in response to
information indicating that a lawyer has committed a violation of the Rules of Professional
Conduct may include, but are not limited to, communicating directly with the lawyer who may
have committed the violation, or reporting the suspected violation to the appropriate authority or
other agency or body.


RULE 2.16
Cooperation with Disciplinary Authorities

(A) A judge shall cooperate and be candid and honest with judicial and lawyer disciplinary
agencies.

(B) A judge shall not retaliate, directly or indirectly, against a person known* or suspected
to have assisted or cooperated with an investigation of a judge or a lawyer.

COMMENT

[1] Cooperation with investigations and proceedings of judicial and lawyer discipline agencies,
as required in paragraph (A), instills confidence in judges’ commitment to the integrity of the
judicial system and the protection of the public.




                                            21
                                            CANON 3

A JUDGE SHALL CONDUCT THE JUDGE’S PERSONAL AND EXTRAJUDICIAL
ACTIVITIES TO MINIMIZE THE RISK OF CONFLICT WITH THE OBLIGATIONS
OF JUDICIAL OFFICE.

RULE 3.1
Extrajudicial Activities in General

A judge may engage in extrajudicial activities, except as prohibited by law* or this Code.
However, when engaging in extrajudicial activities, a judge shall not:

(A) participate in activities that will interfere with the proper performance of the judge’s
judicial duties;

(B) participate in activities that will lead to frequent disqualification of the judge;

(C) participate in activities that would appear to a reasonable person to undermine the
judge’s independence,* integrity,* or impartiality;*

(D) engage in conduct that would appear to a reasonable person to be coercive; or

(E) make use of court premises, staff, stationery, equipment, or other resources, except for
incidental use for activities that concern the law, the legal system, or the administration of
justice, or unless such additional use is permitted by law.

COMMENT

[1] To the extent that time permits, and judicial independence and impartiality are not
compromised, judges are encouraged to engage in appropriate extrajudicial activities. Judges are
uniquely qualified to engage in extrajudicial activities that concern the law, the legal system, and
the administration of justice, such as by speaking, writing, teaching, or participating in scholarly
research projects. In addition, judges are permitted and encouraged to engage in educational,
religious, charitable, fraternal, or civic extrajudicial activities not conducted for profit, even
when the activities do not involve the law. See Rule 3.7.

[2] Participation in both law-related and other extrajudicial activities helps integrate judges into
their communities, and furthers public understanding of and respect for courts and the judicial
system.

[3] Discriminatory actions and expressions of bias or prejudice by a judge, even outside the
judge’s official or judicial actions, are likely to appear to a reasonable person to call into
question the judge’s integrity and impartiality. Examples include jokes or other remarks that
demean individuals based upon their race, sex, gender, religion, national origin, ethnicity,
disability, age, sexual orientation, or socioeconomic status. For the same reason, a judge’s




                                            22
extrajudicial activities must not be conducted in connection or affiliation with an organization
that practices invidious discrimination. See Rule 3.6.

[4] While engaged in permitted extrajudicial activities, judges must not coerce others or take
action that would reasonably be perceived as coercive. For example, depending upon the
circumstances, a judge’s solicitation of contributions or memberships for an organization, even
as permitted by Rule 3.7(A), might create the risk that the person solicited would feel obligated
to respond favorably, or would do so to curry favor with the judge.


RULE 3.2
Appearances before Governmental Bodies and Consultation with Government Officials

A judge shall not appear voluntarily at a public hearing before, or otherwise consult with,
an executive or a legislative body or official, except:

(A) in connection with matters concerning the law, the legal system, or the administration
of justice;

(B) in connection with matters about which the judge acquired knowledge or expertise in
the course of the judge’s judicial duties; or

(C) when the judge is self-representing in a matter involving the judge’s legal or economic
interests, or when the judge is acting in a fiduciary* capacity.

COMMENT

[1] Judges possess special expertise in matters of law, the legal system, and the administration of
justice, and may properly share that expertise with governmental bodies and executive or
legislative branch officials.

[2] In appearing before governmental bodies or consulting with government officials, judges
must be mindful that they remain subject to other provisions of this Code, such as Rule 1.3,
prohibiting judges from using the prestige of office to advance their own or others’ interests,
Rule 2.10, governing public comment on pending and impending matters, and Rule 3.1(C),
prohibiting judges from engaging in extrajudicial activities that would appear to a reasonable
person to undermine the judge’s independence, integrity, or impartiality.

[3] In general, it would be an unnecessary and unfair burden to prohibit judges from appearing
before governmental bodies or consulting with government officials on matters that are likely to
affect them as private citizens, such as zoning proposals affecting their real property. In
engaging in such activities, however, judges must not refer to their judicial positions, and must
otherwise exercise caution to avoid using the prestige of judicial office.




                                            23
RULE 3.3
Testifying as a Character Witness

A judge shall not testify as a character witness in a judicial, administrative, or other
adjudicatory proceeding or otherwise vouch for the character of a person in a legal
proceeding, except when duly summoned.

COMMENT

[1] A judge who, without being subpoenaed, testifies as a character witness abuses the prestige
of judicial office to advance the interests of another. See Rule 1.3. Except in unusual
circumstances where the demands of justice require, a judge should discourage a party from
requiring the judge to testify as a character witness.


RULE 3.4
Appointments to Governmental Positions

A judge shall not accept appointment to a governmental committee, board, commission, or
other governmental position, unless it is one that concerns the law, the legal system, or the
administration of justice.

COMMENT

[1] Rule 3.4 implicitly acknowledges the value of judges accepting appointments to entities that
concern the law, the legal system, or the administration of justice. Even in such instances,
however, a judge should assess the appropriateness of accepting an appointment, paying
particular attention to the subject matter of the appointment and the availability and allocation of
judicial resources, including the judge’s time commitments, and giving due regard to the
requirements of the independence and impartiality of the judiciary.

[2] A judge may represent his or her country, state, or locality on ceremonial occasions or in
connection with historical, educational, or cultural activities. Such representation does not
constitute acceptance of a government position.

RULE 3.5
Use of Nonpublic Information

A judge shall not intentionally disclose or use nonpublic information* known or acquired
in a judicial capacity for any purpose in contravention of or unrelated to the judge’s
judicial duties.

COMMENT

[1] A judge is, by definition, uniquely privy to the inclination of the court to resolve a matter or
issue pending before it in a particular manner. A judge shall not, under any circumstances,



                                            24
disclose such information to a third party in advance of the court’s release of its decision. With
respect to the parties in the case, a judge shall not disclose such information to a party or counsel
unless the court simultaneously shares such information openly with all parties to the proceeding.

[2] In the course of performing judicial duties, a judge may acquire information of commercial or
other value that is unavailable to the public. The judge must not reveal or use such information
for personal gain or for any purpose unrelated to his or her judicial duties.

[3] This rule is not intended, however, to affect a judge’s ability to act on information as
necessary to protect the health or safety of the judge or a member of a judge’s family, court
personnel, or other judicial officers if consistent with other provisions of this Code.


RULE 3.6
Affiliation with Discriminatory Organizations

(A) A judge shall not hold membership in any organization that practices invidious
discrimination on the basis of race, sex, gender, religion, national origin, ethnicity, or
sexual orientation.

(B) A judge shall not use the benefits or facilities of an organization if the judge knows* or
should know that the organization practices invidious discrimination on one or more of the
bases identified in paragraph (A). A judge’s attendance at an event in a facility of an
organization that the judge is not permitted to join is not a violation of this Rule when the
judge’s attendance is an isolated event that could not reasonably be perceived as an
endorsement of the organization’s practices.

(C) A judge’s membership in a religious organization as a lawful exercise of the freedom of
religion is not a violation of this Rule. This Rule does not apply to national or state military
service.

COMMENT

[1] A judge’s public manifestation of approval of invidious discrimination on any basis gives rise
to the appearance of impropriety and diminishes public confidence in the integrity and
impartiality of the judiciary. A judge’s membership in an organization that practices invidious
discrimination creates the perception that the judge’s impartiality is impaired.

[2] An organization is generally said to discriminate invidiously if it arbitrarily excludes from
membership on the basis of race, sex, gender, religion, national origin, ethnicity, or sexual
orientation persons who would otherwise be eligible for admission. Whether an organization
practices invidious discrimination is a complex question to which judges should be attentive.
The answer cannot be determined from a mere examination of an organization’s current
membership rolls, but rather, depends upon how the organization selects members, as well as
other relevant factors, such as whether the organization is dedicated to the preservation of
religious, ethnic, or cultural values of legitimate common interest to its members, or whether it is



                                             25
an intimate, purely private organization whose membership limitations could not constitutionally
be prohibited.

[3] When a judge learns that an organization to which the judge belongs engages in invidious
discrimination, the judge must resign immediately from the organization.


Rule 3.7
Participation in Educational, Religious, Charitable, Fraternal, or Civic Organizations and
Activities

       (A) Subject to the requirements of Rule 3.1, a judge may participate in activities
       sponsored by organizations or governmental entities concerned with the law, the
       legal system, or the administration of justice, and those sponsored by or on behalf of
       educational, religious, charitable, fraternal, or civic organizations not conducted for
       profit, including, but not limited to, the following activities:

              (1) assisting such an organization or entity in planning related to fund-
              raising, and participating in the management and investment of the
              organization’s or entity’s funds;

              (2) soliciting* contributions* for such an organization or entity, but only
              from members of the judge’s family,* or from judges over whom the judge
              does not exercise supervisory or appellate authority;

              (3) appearing or speaking at, receiving an award or other recognition at,
              being featured on the program of, and permitting his or her title to be used in
              connection with a non-fund-raising event of such an organization or entity;

              (4) serving as an officer, director, trustee, or nonlegal advisor of such an
              organization or entity, unless it is likely that the organization or entity:

                      (a) will be engaged in proceedings that would ordinarily come before
                      the judge; or

                      (b) will frequently be engaged in adversary proceedings in the court
                      of which the judge is a member, or in any court subject to the
                      appellate jurisdiction of the court of which the judge is a member.

              (5) soliciting membership for such an organization or entity, even though the
              membership dues or fees generated may be used to support the objectives of
              the organization or entity, but only if the organization or entity is concerned
              with the law, the legal system, or the administration of justice;

              (6) making recommendations to such a public or private fund-granting
              organization or entity in connection with its programs and activities, but only



                                           26
               if the organization or entity is concerned with the law, the legal system, or the
               administration of justice; and

               (7) appearing or speaking at, receiving an award or other recognition at,
               being featured on the program of, and permitting her or his title to be used in
               connection with a fund-raising event of an organization which concerns the
               law, the legal system, or the administration of justice.

       (B) A judge may encourage lawyers to provide pro bono publico legal services.

COMMENT

[1] The activities permitted by paragraph (A) generally include those sponsored by or
undertaken on behalf of public or private not-for-profit educational institutions, and other not-
for-profit organizations, including law-related, charitable, and other organizations. The activities
permitted by paragraph (A) do not include those sponsored by or on behalf of organizations
which have as a primary purpose advocating in political processes for or against change in the
laws related to limited subject areas. Activities relating to such political advocacy organizations
are subject to the requirements of Rule 3.1, as well as Canon 4 and the Rules thereunder.

[2] Even for law-related organizations, a judge should consider whether the membership and
purposes of the organization, or the nature of the judge’s participation in or association with the
organization, would conflict with the judge’s obligation to refrain from activities that reflect
adversely upon a judge’s independence, integrity, and impartiality.

[3] Mere attendance at an event, whether or not the event serves a fund-raising purpose, does not
constitute a violation of paragraph (A). It is also generally permissible for a judge to serve as an
usher or a food server or preparer, or to perform similar functions, at fund-raising events
sponsored by educational, religious, charitable, fraternal, or civic organizations. Such activities
are not solicitation and do not present an element of coercion or abuse the prestige of judicial
office.

[4] Identification of a judge’s position in educational, religious, charitable, fraternal, or civic
organizations on letterhead used for fund-raising or membership solicitation does not violate this
Rule if comparable designations are used for other persons.

[5] In addition to appointing lawyers to serve as counsel for indigent parties in individual cases,
a judge may promote broader access to justice by encouraging lawyers to participate in pro bono
publico legal services, if in doing so the judge does not employ coercion, or abuse the prestige of
judicial office.

[6] Subject to the requirements of Rule 3.1 and paragraph (A), a judge may provide leadership
in improving equal access to the justice system; developing public education programs; engaging
in outreach activities to promote the fair administration of justice; and convening and
participating in advisory committees and community collaborations devoted to the improvement
of the law, the legal system, the provision of legal services and/or the administration of justice.



                                            27
RULE 3.8
Appointments to Fiduciary Positions

(A) A judge shall not accept appointment to serve in a fiduciary* position, such as executor,
administrator, trustee, guardian, attorney in fact, or other personal representative, except
for the estate, trust, or person of a member of the judge’s family,* and then only if such
service will not interfere with the proper performance of judicial duties.

(B) A judge shall not serve in a fiduciary position if the judge as fiduciary will likely be
engaged in proceedings that would ordinarily come before the judge, or if the estate, trust,
or ward becomes involved in adversary proceedings in the court on which the judge serves,
or one under its appellate jurisdiction.

(C) A judge acting in a fiduciary capacity shall be subject to the same restrictions on
engaging in financial activities that apply to a judge personally.

(D) If a person who is serving in a fiduciary position becomes a judge, he or she must
comply with this Rule as soon as reasonably practicable, but in no event later than one year
after becoming a judge.

COMMENT

[1] A judge should recognize that other restrictions imposed by this Code may conflict with a
judge’s obligations as a fiduciary; in such circumstances, a judge should resign as fiduciary. For
example, serving as a fiduciary might require frequent disqualification of a judge under Rule
2.11 because a judge is deemed to have an economic interest in shares of stock held by a trust if
the amount of stock held is more than de minimis.


RULE 3.9
Service as Arbitrator or Mediator

A judge shall not act as an arbitrator or a mediator or perform other judicial functions
apart from the judge’s official duties unless expressly authorized by law.*

COMMENT

[1] This Rule does not prohibit a judge from participating in arbitration, mediation, or settlement
conferences performed as part of assigned judicial duties. Rendering dispute resolution services
apart from those duties, whether or not for economic gain, is prohibited unless it is expressly
authorized by law.




                                            28
RULE 3.10
Practice of Law

(A) A full-time judge shall not practice law.

(B) A part-time judge or judge pro tempore may practice law.

(C) A judge may self-represent and may, without compensation, give legal advice to and
draft or review documents for a member of the judge’s family,* but is prohibited from
serving as the family member’s lawyer in any forum.

COMMENT

[1] A judge may self-represent in all legal matters, including matters involving litigation and
matters involving appearances before or other dealings with governmental bodies. A judge must
not use the prestige of office to advance the judge’s personal or family interests. See Rule 1.3.

[2] A part-time judge or judge pro tempore must scrupulously avoid conduct in the practice of
law which may create a conflict with judicial duties or create the appearance of impropriety. If a
conflict arises between the judge’s obligations as judge and the private practice of law, the judge
shall resolve the conflict in such a way that accomplishes the fulfillment of judicial duties.


RULE 3.11
Financial, Business, or Remunerative Activities

(A) A judge may hold and manage investments of the judge and members of the judge’s
family.*

(B) A judge shall not serve as an officer, director, manager, general partner, advisor, or
employee of any business entity except that a judge may manage or participate in:

       (1) a business closely held by the judge or members of the judge’s family; or

       (2) a business entity primarily engaged in investment of the financial resources of
       the judge or members of the judge’s family.

(C) A judge shall not engage in financial activities permitted under paragraphs (A) and (B)
if they will:

       (1) interfere with the proper performance of judicial duties;

       (2) lead to frequent disqualification of the judge;




                                            29
        (3) involve the judge in frequent transactions or continuing business relationships
        with lawyers or other persons likely to come before the court on which the judge
        serves; or

        (4) result in violation of other provisions of this Code.

COMMENT

[1] Judges are generally permitted to engage in financial activities, including managing real
estate and other investments for themselves or for members of their families. Participation in
these activities, like participation in other extrajudicial activities, is subject to the requirements of
this Code. For example, it would be improper for a judge to spend so much time on business
activities that it interferes with the performance of judicial duties. See Rule 2.1. Similarly, it
would be improper for a judge to use his or her official title or appear in judicial robes in
business advertising, or to conduct his or her business or financial affairs in such a way that
disqualification is frequently required. See Rules 1.3 and 2.11.

[2] As soon as practicable without serious financial detriment, the judge must divest himself or
herself of investments and other financial interests that might require frequent disqualification or
otherwise violate this Rule.


RULE 3.12
Compensation for Extrajudicial Activities

A judge may accept reasonable compensation for extrajudicial activities permitted by this
Code or other law* unless such acceptance would appear to a reasonable person to
undermine the judge’s independence,* integrity,* or impartiality.*


RULE 3.13
Acceptance and Reporting of Gifts, Loans, Bequests, Benefits, or Other Things of Value

(A) A judge shall not accept any gifts, loans, bequests, benefits, or other things of value, if
acceptance is prohibited by law* or would appear to a reasonable person to undermine the
judge’s independence,* integrity,* or impartiality.*

(B) Unless otherwise prohibited by law, or by paragraph (A), a judge may accept the
following:

        (1) items with little intrinsic value, such as plaques, certificates, trophies, and
        greeting cards;

        (2) gifts, loans, bequests, benefits, or other things of value from friends, relatives, or
        other persons, including lawyers, whose appearance or interest in a proceeding




                                               30
       pending* or impending* before the judge would in any event require
       disqualification of the judge under Rule 2.11;

       (3) ordinary social hospitality;

       (4) commercial or financial opportunities and benefits, including special pricing and
       discounts, and loans from lending institutions in their regular course of business, if
       the same opportunities and benefits or loans are made available on the same terms
       to similarly situated persons who are not judges;

       (5) rewards and prizes given to competitors or participants in random drawings,
       contests, or other events that are open to persons who are not judges;

       (6) scholarships, fellowships, and similar benefits or awards, if they are available to
       similarly situated persons who are not judges, based upon the same terms and
       criteria;

       (7) books, magazines, journals, audiovisual materials, and other resource materials
       supplied by publishers on a complimentary basis for official use;

       (8) gifts, awards, or benefits associated with the business, profession, or other
       separate activity of a spouse, a domestic partner,* or other family member of a
       judge residing in the judge’s household,* but that incidentally benefit the judge;

       (9) gifts incident to a public testimonial; and

       (10) invitations to the judge and the judge’s spouse, domestic partner, or guest to
       attend without charge:

               (a) an event associated with a bar-related function or other activity relating
               to the law, the legal system, or the administration of justice; or

               (b) an event associated with any of the judge’s educational, religious,
               charitable, fraternal or civic activities permitted by this Code, if the same
               invitation is offered to nonjudges who are engaged in similar ways in the
               activity as is the judge.

COMMENT

[1] Whenever a judge accepts a gift or other thing of value without paying fair market value,
there is a risk that the benefit might be viewed as intended to influence the judge’s decision in a
case. Gift-giving between friends and relatives is a common occurrence, and ordinarily does not
create an appearance of impropriety or cause reasonable persons to believe that the judge’s
independence, integrity, or impartiality has been compromised. In addition, when the
appearance of friends or relatives in a case would require the judge’s disqualification under Rule
2.11, there would be no opportunity for a gift to influence the judge’s decision making.



                                            31
[2] Businesses and financial institutions frequently make available special pricing, discounts, and
other benefits, either in connection with a temporary promotion or for preferred customers, based
upon longevity of the relationship, volume of business transacted, and other factors. A judge
may freely accept such benefits if they are available to the general public, or if the judge
qualifies for the special price or discount according to the same criteria as are applied to persons
who are not judges. As an example, loans provided at generally prevailing interest rates are not
gifts, but a judge could not accept a loan from a financial institution at below-market interest
rates unless the same rate was being made available to the general public for a certain period of
time or only to borrowers with specified qualifications that the judge also possesses.

[3] Rule 3.13 applies only to acceptance of gifts or other things of value by a judge.
Nonetheless, if a gift or other benefit is given to the judge’s spouse, domestic partner, or member
of the judge’s family residing in the judge’s household, it may be viewed as an attempt to evade
Rule 3.13 and influence the judge indirectly. Where the gift or benefit is being made primarily
to such other persons, and the judge is merely an incidental beneficiary, this concern is reduced.
A judge should, however, remind family and household members of the restrictions imposed
upon judges, and urge them to take these restrictions into account when making decisions about
accepting such gifts or benefits.

[4] Rule 3.13 does not apply to contributions to a judge’s campaign for judicial office. Such
contributions are governed by other Rules of this Code.


RULE 3.14
Reimbursement of Expenses and Waivers of Fees or Charges

(A) Unless otherwise prohibited by Rules 3.1 and 3.13(A) or other law,* a judge may accept
reimbursement of necessary and reasonable expenses for travel, food, lodging, or other
incidental expenses, or a waiver or partial waiver of fees or charges for registration,
tuition, and similar items, from sources other than the judge’s employing entity, if the
expenses or charges are associated with the judge’s participation in extrajudicial activities
permitted by this Code.

(B) Reimbursement of expenses for necessary travel, food, lodging, or other incidental
expenses shall be limited to the actual costs reasonably incurred by the judge and, when
appropriate to the occasion, by the judge’s spouse, domestic partner,* or guest.


COMMENT

[1] Educational, civic, religious, fraternal, and charitable organizations often sponsor meetings,
seminars, symposia, dinners, awards ceremonies, and similar events. Judges are encouraged to
attend educational programs, as both teachers and participants, in law-related and academic
disciplines, in furtherance of their duty to remain competent in the law. Participation in a variety
of other extrajudicial activity is also permitted and encouraged by this Code.



                                            32
[2] Not infrequently, sponsoring organizations invite certain judges to attend seminars or other
events on a fee-waived or partial-fee-waived basis, and sometimes include reimbursement for
necessary travel, food, lodging, or other incidental expenses. A judge’s decision whether to
accept reimbursement of expenses or a waiver or partial waiver of fees or charges in connection
with these or other extrajudicial activities must be based upon an assessment of all the
circumstances. The judge must undertake a reasonable inquiry to obtain the information
necessary to make an informed judgment about whether acceptance would be consistent with the
requirements of this Code.

[3] A judge must assure himself or herself that acceptance of reimbursement or fee waivers
would not appear to a reasonable person to undermine the judge’s independence, integrity, or
impartiality. The factors that a judge should consider when deciding whether to accept
reimbursement or a fee waiver for attendance at a particular activity include:

(a) whether the sponsor is an accredited educational institution or bar association rather than a
trade association or a for-profit entity;
(b) whether the funding comes largely from numerous contributors rather than from a single
entity and is earmarked for programs with specific content;
(c) whether the content is related or unrelated to the subject matter of litigation pending or
impending before the judge, or to matters that are likely to come before the judge;
(d) whether the activity is primarily educational rather than recreational, and whether the costs of
the event are reasonable and comparable to those associated with similar events sponsored by the
judiciary, bar associations, or similar groups;
(e) whether information concerning the activity and its funding sources is available upon inquiry;
(f) whether the sponsor or source of funding is generally associated with particular parties or
interests currently appearing or likely to appear in the judge’s court, thus possibly requiring
disqualification of the judge under Rule 2.11;
(g) whether differing viewpoints are presented; and
(h) whether a broad range of judicial and nonjudicial participants are invited, whether a large
number of participants are invited, and whether the program is designed specifically for judges.




                                            33
                                           CANON 4

A JUDGE OR CANDIDATE FOR JUDICIAL OFFICE SHALL NOT ENGAGE IN
POLITICAL OR CAMPAIGN ACTIVITY THAT IS INCONSISTENT WITH THE
INDEPENDENCE, INTEGRITY, OR IMPARTIALITY OF THE JUDICIARY.

RULE 4.1
Political and Campaign Activities of Judges and Judicial Candidates in General

(A) Except as permitted by law,* or by Rules 4.2, 4.3, and 4.4, a judge or a judicial
candidate* shall not:

       (1) act as a leader in, or hold an office in, a political organization;*

       (2) make speeches on behalf of a political organization, or any partisan or
       independent non-judicial office-holder or candidate for public office;

       (3) publicly endorse or oppose a partisan or independent candidate for any non-
       judicial public office;

       (4) solicit funds for, pay an assessment to, or make a contribution* to a political
       organization, or to or on behalf of any partisan or independent office-holder or
       candidate for public office;

       (5) attend or purchase tickets for dinners or other events sponsored by a partisan or
       independent candidate for non-judicial public office;

       (6) publicly identify himself or herself as a candidate of a political organization;

       (7) seek, accept, or use endorsements from a political organization, or partisan or
       independent non-judicial office-holder or candidate;

       (8) use or permit the use of campaign contributions for the private benefit of the
       judge, the candidate, or others;

       (9) use court staff, facilities, or other court resources in a campaign for judicial
       office;

       (10) knowingly,* or with reckless disregard for the truth, make any false or
       misleading statement;

       (11) make any statement that would reasonably be expected to affect the outcome or
       impair the fairness of a matter pending* or impending* in any court; or




                                           34
       (12) in connection with cases, controversies, or issues that are likely to come before
       the court, make pledges, promises, or commitments that are inconsistent with the
       impartial* performance of the adjudicative duties of judicial office.

(B) A judge or judicial candidate shall take reasonable measures to ensure that other
persons do not undertake, on behalf of the judge or judicial candidate, any activities
prohibited under paragraph (A).

COMMENT

GENERAL CONSIDERATIONS

[1] Even when subject to public election, a judge plays a role different from that of a legislator or
executive branch official. Rather than making decisions based upon the expressed views or
preferences of the electorate, a judge makes decisions based upon the law and the facts of every
case. Therefore, in furtherance of this interest, judges and judicial candidates must, to the
greatest extent possible, be free and appear to be free from political influence and political
pressure. This Canon imposes narrowly tailored restrictions upon the political and campaign
activities of all judges and judicial candidates, taking into account the various methods of
selecting judges.

[2] When a person becomes a judicial candidate, this Canon becomes applicable to his or her
conduct. If a judicial candidate who is not a judge violates this Canon and is elected, he or she
may be referred to the Judicial Standards Commission for discipline on assuming office.

PARTICIPATION IN POLITICAL ACTIVITIES

[3] Public confidence in the independence and impartiality of the judiciary is eroded if judges or
judicial candidates are perceived to be subject to political influence. Judges and judicial
candidates are prohibited by paragraph (A)(1) from assuming leadership roles in political
organizations.

[4] Paragraphs (A)(2) and (A)(3) prohibit judges and judicial candidates from making speeches
on behalf of political organizations or publicly endorsing or opposing partisan candidates for
public office, respectively, to prevent them from abusing the prestige of judicial office to
advance the interests of others. See Rule 1.3. These Rules do not prohibit candidates from
campaigning on their own behalf, or from endorsing or opposing candidates for a judicial office,
because judges are in the unique position to know and share with interested persons the
qualifications of judicial candidates. See Rule 4.2(B)(2) and (3). However, note that while it is
acceptable for candidates for judicial office to seek and accept endorsements from another judge,
and have the supportive judge attend the candidate’s dinners, judges are prohibited from
soliciting or collecting money on their behalf.

[5] Although members of the families of judges and judicial candidates are free to engage in their
own political activity, including running for public office, there is no “family exception” to the
prohibition in paragraph (A)(3) against a judge or candidate publicly endorsing candidates for



                                             35
public office. A judge or judicial candidate must not become involved in, or publicly associated
with, a family member’s political activity or campaign for public office. To avoid public
misunderstanding, judges and judicial candidates should take, and should urge members of their
families to take, reasonable steps to avoid any implication that they endorse any family
member’s candidacy or other political activity.

[6] Judges and judicial candidates retain the right to participate in the political process as voters
in both primary and general elections.

STATEMENTS AND COMMENTS MADE DURING A CAMPAIGN FOR JUDICIAL
OFFICE

[7] Judicial candidates must be scrupulously fair and accurate in all statements made by them
and by their campaign committees. Paragraph (A)(10) obligates candidates and their committees
to refrain from making statements that are false or misleading, or that omit facts necessary to
make the communication considered as a whole not materially misleading.

[8] Judicial candidates are sometimes the subject of false, misleading, or unfair allegations made
by opposing candidates, third parties, or the media. For example, false or misleading statements
might be made regarding the identity, present position, experience, qualifications, or judicial
rulings of a candidate. In other situations, false or misleading allegations may be made that bear
upon a candidate’s integrity or fitness for judicial office. As long as the candidate does not
violate paragraphs (A)(10), (A)(11), or (A)(12), the candidate may make a factually accurate
public response. In addition, when an independent third party has made false attacks on a
candidate’s opponent, the candidate should disavow the attacks, and request the third party to
cease and desist.

[9] Subject to paragraph (A)(11), a judicial candidate is permitted to respond directly to false,
misleading, or unfair allegations made against him or her during a campaign, although it is
preferable for someone else to respond if the allegations relate to a pending case.

[10] Paragraph (A)(11) prohibits judicial candidates from making comments that might impair
the fairness of pending or impending judicial proceedings. This provision does not restrict
arguments or statements to the court or jury by a lawyer who is a judicial candidate, or rulings,
statements, or instructions by a judge that may appropriately affect the outcome of a matter.

PLEDGES, PROMISES, OR COMMITMENTS INCONSISTENT WITH IMPARTIAL
PERFORMANCE OF THE ADJUDICATIVE DUTIES OF JUDICIAL OFFICE

[11] The role of a judge is different from that of a legislator or executive branch official, even
when the judge is subject to public election. Campaigns for judicial office must be conducted
differently from campaigns for other offices. The narrowly drafted restrictions upon political
and campaign activities of judicial candidates provided in Canon 4 allow candidates to conduct
campaigns that provide voters with sufficient information to permit them to distinguish between
candidates and make informed electoral choices.




                                             36
[12] Paragraph (A)(12) makes applicable to both judges and judicial candidates the prohibition
that applies to judges in Rule 2.10(B), relating to pledges, promises, or commitments that are
inconsistent with the impartial performance of the adjudicative duties of judicial office.

[13] The making of a pledge, promise, or commitment is not dependent upon, or limited to, the
use of any specific words or phrases; instead, the totality of the statement must be examined to
determine if a reasonable person would believe that the candidate for judicial office has
specifically undertaken to reach a particular result. Pledges, promises, or commitments must be
contrasted with statements or announcements of personal views on legal, political, or other
issues, which are not prohibited. When making such statements, a judge should acknowledge the
overarching judicial obligation to apply and uphold the law, without regard to his or her personal
views.

[14] A judicial candidate may make campaign promises related to judicial organization,
administration, and court management, such as a promise to dispose of a backlog of cases, start
court sessions on time, or avoid favoritism in appointments and hiring. A candidate may also
pledge to take action outside the courtroom, such as working toward an improved jury selection
system, or advocating for more funds to improve the physical plant and amenities of the
courthouse.

[15] Judicial candidates may receive questionnaires or requests for interviews from the media
and from issue advocacy or other community organizations that seek to learn their views on
disputed or controversial legal or political issues. Paragraph (A)(12) does not specifically
address judicial responses to such inquiries. Depending upon the wording and format of such
questionnaires, candidates’ responses might be viewed as pledges, promises, or commitments to
perform the adjudicative duties of office other than in an impartial way. To avoid violating
paragraph (A)(12), therefore, candidates who respond to media and other inquiries should also
give assurances that they will keep an open mind and will carry out their adjudicative duties
faithfully and impartially if elected. Candidates who do not respond may state their reasons for
not responding, such as the danger that answering might be perceived by a reasonable person as
undermining a successful candidate’s independence or impartiality, or that it might lead to
frequent disqualification. See Rule 2.11.

RULE 4.2
Political and Campaign Activities of Judicial Candidates in Public Elections

(A) A judicial candidate* shall:

       (1) act at all times in a manner consistent with the independence,* integrity,* and
       impartiality* of the judiciary;

       (2) comply with all applicable election, election campaign, and election campaign
       fund-raising laws and regulations of this jurisdiction;




                                           37
       (3) review and approve the content of all campaign statements and materials
       produced by the candidate or his or her campaign committee, as authorized by Rule
       4.4, before their dissemination; and

       (4) take objectively reasonable measures to ensure that other persons do not
       undertake on behalf of the candidate activities, other than those described in Rule
       4.4, that the candidate is prohibited from doing by Rule 4.1.

(B) A candidate for elective judicial office may, unless prohibited by law:

       (1) establish a campaign committee pursuant to the provisions of Rule 4.4;

       (2) speak on behalf of his or her candidacy through any medium, including but not
       limited to advertisements, websites, or other campaign literature;

       (3) publicly support or oppose candidates for judicial office;

       (4) attend or purchase tickets for dinners or other events sponsored by a political
       organization* or a candidate for judicial office;

       (5) seek, accept, or use endorsements from any person or organization other than a
       partisan political organization or partisan or independent office-holder or candidate
       for non-judicial public office; and

       (6) contribute to a candidate for judicial office, but not more than the amount
       prescribed by law.

COMMENT

[1] Paragraph (B) permits judicial candidates in public elections to engage in some political and
campaign activities otherwise prohibited by Rule 4.1.

[2] Despite paragraph (B), judicial candidates for public election remain subject to many of the
provisions of Rule 4.1. For example, a candidate continues to be prohibited from soliciting funds
for a political organization, or any partisan or independent office-holder or candidate for public
office, from knowingly making false or misleading statements during a campaign, or making
certain promises, pledges, or commitments related to future adjudicative duties. See Rule
4.1(A), paragraphs (4), (10), and (12).

[3] In judicial elections, paragraph (B)(5) prohibits a candidate from seeking, accepting, or using
nominations or endorsements from a partisan political organization or a partisan or independent
non-judicial office-holder or candidate for public office.

[4] Judicial candidates are permitted to attend or purchase tickets for dinners and other events
sponsored by political organizations or judicial candidates, but not by partisan or other
independent office-holders or candidates for public office.



                                            38
[5] In endorsing or opposing another judicial candidate, the judge or judicial candidate doing so
must abide by the same rules governing campaign conduct and speech as apply to the candidate’s
own campaign.


RULE 4.3
Activities of Candidates for Appointive Judicial Office

A candidate for appointment to judicial office may:

(A) communicate with the appointing or confirming authority, including any selection,
screening, or nominating commission or similar agency; and

(B) seek endorsements for the appointment from any person or organization other than a
political organization.

COMMENT

[1] When seeking support or endorsement, or when communicating directly with an appointing
or confirming authority, a candidate for appointive judicial office must not make any pledges,
promises, or commitments that are inconsistent with the impartial performance of the
adjudicative duties of the office. See Rule 4.1(A)(12).

RULE 4.4
Campaign Committees

(A) A judicial candidate* subject to public election* may establish a campaign committee
to manage and conduct a campaign for the candidate, subject to the provisions of this
Code. The candidate is responsible for ensuring that his or her campaign committee
complies with applicable provisions of this Code and other applicable law.*

(B) A judicial candidate who establishes a campaign committee shall direct his or her
campaign committee:

       (1) to solicit and accept only such campaign contributions* as are permitted by law;

       (2) not to solicit or accept contributions for a candidate’s campaign in an amount or
       in a manner that is prohibited by law; and

       (3) to comply with all applicable statutory requirements for disclosure and
       divestiture of campaign contributions, and to file all reports required by law with
       the official or agency prescribed by law.




                                           39
COMMENT

[1] This Rule recognizes that judicial candidates may raise campaign funds in an amount and in a
manner permitted by law to support their candidacies, and permits candidates, other than
candidates for appointive judicial office, to solicit financial or in-kind campaign contributions
personally or to establish campaign committees to solicit and accept such contributions.

[2] Campaign committees may solicit and accept campaign contributions, manage the
expenditure of campaign funds, and generally conduct campaigns. Candidates are responsible
for compliance with the requirements of election law and other applicable law, and for the
activities of their campaign committees.

[3] If a campaign committee is established, the candidate must instruct the campaign committee
to solicit or accept contributions in conformity with applicable law.




                                           40